Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This office action is in response to the Request for Continued Examination (RCE) filed on 03/09/2022. Currently, claims 1-9 and 12-20 are pending in the application. Claims 5, 7, 12-13 and 15-20 are withdrawn from Consideration. Claims 10-11 have been cancelled.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6 and 14 are rejected under 35 U.S.C. 103 as being obvious over Briere (US 20120223365 A1) in view of LIN et al (US 20200403090 A1).

Regarding claim 1, Figure 4A of Briere discloses a semiconductor device comprising: 
an epitaxial ([0025]) substrate comprising: 
a substrate (202); 
a strain-relaxed layer (304, [0050]) covering and contacting the substrate, wherein the strain-relaxed layer (304) comprises a first strain-relaxed layer, and the first strain-relaxed layer comprises silicon nitride ([0052]); and 
a III-V compound stacked layer (306+308+410, [0050]) covering and contacting the strain-relaxed layer, wherein the III-V compound stacked layer comprises aluminum nitride, aluminum gallium nitride or a combination of aluminum nitride and aluminum gallium nitride, and the III-V compound stacked layer is a multilayer epitaxial structure ([0055] and [0058]-[0062]). 

Briere does not explicitly teach that the first strain-relaxed layer comprises silicon oxide, or silicon carbide, wherein the first strain-relaxed layer comprises a plurality of different material layers, one of the plurality of different material layers is silicon oxide and another one of the plurality of different material layers is silicon carbide.
 
However, LIN is a pertinent art which teaches a GaN-based semiconductor device that is widely used in light-emitting diode (LED) elements and high-frequency elements, such as high electron mobility transistors (HEMT) with heterogeneous interfacial structures ([0002]). Figure 1A of LIN teaches such a device wherein a strain relaxed layer (210+220) is formed on a substrate 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a first strain-relaxed layer on the substrate of Briere, wherein the first strain-relaxed layer comprises silicon oxide, or silicon carbide, wherein the first strain-relaxed layer comprises a plurality of different material layers, one of the plurality of different material layers is silicon oxide and another one of the plurality of different material layers is silicon carbide according to the teaching of LIN ([0020]-[002]) in order to develop the device layer above the first strain-relaxed layer, since it has been held to be within the general skill of a worker in the art to select a known material such as silicon oxide, silicon nitride or silicon carbide or in combination as a strain relaxed layer on the substrate on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960). Moreover, the court has held that a simple substitution of one known element for another to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

Regarding claim 2, Figure 4A of Briere discloses that the semiconductor device of claim 1, wherein the III-V compound stacked layer comprises: 
a nucleation layer (306, [0055]) covering and contacting the strain-relaxed layer, wherein the nucleation layer comprises aluminum nitride; 

a superlattice (410) covering and contacting the transition layer, wherein the superlattice is formed by periodically stacking aluminum gallium nitride and aluminum nitride ([0058]-[0062]). 

Regarding claim 3, Figure 4A of Briere discloses that the semiconductor device of claim 2, wherein a chemical formula of the aluminum gallium nitride in the superlattice is Al.sub.YGa.sub.1-YN, and 0.2.ltoreq.Y.ltoreq.0.3 ([0060]). 

Regarding claim 4, Figure 4A of Briere discloses that the semiconductor device of claim 2, wherein a chemical formula of the aluminum gallium nitride in the transition layer (308) is Al.sub.xGa.sub.1-xN, and 0.7.ltoreq.X.ltoreq.0.8 ([0055]). 

Regarding claim 6, Figure 4A of Briere discloses that the semiconductor device of claim 1, wherein the substrate (202) comprises a silicon substrate, a sapphire substrate or a silicon on insulator substrate ([0046]). 

Regarding claim 14, Figure 4A of Briere in view of LIN do not explicitly teach that the semiconductor device of claim 1, wherein a thickness of the strain-relaxed layer (304) is greater than 1 nanometer.

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general In re Aller, 105 USPQ 233.


Claims 1 and 8-9 are rejected under 35 U.S.C. 103 as being obvious over LIN et al (US 20200403090 A1).

Regarding claim 1, Figure 1 of LIN discloses a semiconductor device comprising: 
an epitaxial ([0003]) substrate (200+210+220+231) comprising: 
a substrate (200, [0018]); 
an inserted layer (210+220, [0020]-[0021]) covering and contacting the substrate, wherein the inserted layer comprises a first inserted layer, and the first inserted layer comprises silicon oxide or silicon carbide ([0020]-[0021]), the first strain-relaxed layer comprises a plurality of different material layers, one of the plurality of different material layers is silicon oxide and another one of the plurality of different material layers is silicon carbide ([0020]-[0021]); and 
a III-V compound stacked layer (231) covering and contacting the inserted layer, wherein the III-V compound stacked layer comprises aluminum nitride, aluminum gallium nitride or a combination of aluminum nitride and aluminum gallium nitride, and the III-V compound stacked layer is a multilayer epitaxial structure ([0022]-[0023]). 

Ikuta does not explicitly teach that the inserted layer (210+220) is a strain-relaxed layer. 
However, the above limitation does not distinguish the present invention over the prior art of LIN which teaches the structure as claimed and the material as specified in the applicant In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Further, The Examiner notes that where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. (In re Swinehart and Sfiligoj, 169 USPQ 226 (C.C.P.A. 1971)).

Regarding claims 8-9, Figure 1 of LIN discloses that the semiconductor device of claim 1, further comprising: a device layer contacting and covering the epitaxial substrate, wherein the device layer comprising: a gallium nitride layer (232, [0024]); and 
an aluminum gallium nitride layer (233, [0024]) disposed on the gallium nitride layer, and the semiconductor device, further comprising: 
an HEMT disposed on the epitaxial substrate, wherein the HEMT comprises: 
the epitaxial substrate (200+210+220+231); 
the device layer (232+233); 
a source electrode (401, [0030]) and a drain electrode (501) disposed on the aluminum gallium nitride layer; and 
a gate electrode (302, [0031]) disposed between the source electrode and the drain electrode and on the aluminum gallium nitride layer.


Response to Arguments

Applicant’s arguments/amendments regarding the rejection of claims 1-4, 6, 8-9 and 14, filed on 03/09/2022, have been fully considered but arguments are moot because newly added limitation to the claim (s) requires a new ground of rejection necessitated by amendments.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813